                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

 GARRETT DAY, LLC, et al.,
               Plaintiffs,
         v.                                   Case No. 3: 15-cv-36

 INTERNATIONAL PAPER CO., et                  JUDGE WALTER H. RICE
 al.,
               Defendants.




                       ORDER SETTING CONFERENCE CALL
                   TO SCHEDULE DATE FOR DAUBERTHEARING




        The Court has reviewed Plaintiffs' Motion to Exclude International Paper

Company's Expert Witness, Doc. #319, and Defendant International Paper

Company's Motion to Exclude the Testimony of Plaintiffs' Expert Witnesses Ronald

St. John and Thomas Shalala, Doc. #320.

        The Court finds that a Daubert hearing is necessary on the limited question

of whether Mr. St. John and Mr. Shala la are qualified by means of specialized

knowledge, skill, experience, training or education to opine about the

environmental impact of papermaking operations or power generating equipment

used at the Howard Paper Mill site. See Daubert v. Merrell Dow Pharms., Inc.,

509 U.S. 579 (1993).

        The Court will hold a conference call on July 21, 2021, at 4:00 p.m., to set

a date for said Daubert hearing.
Date: July 8, 2021
                     WALTER H. RICE
                     UNITED STATES DISTRICT JUDGE




                       2
